Title: To George Washington from Hanna Moore, 20 January 1785
From: Moore, Hanna
To: Washington, George



Sir
Baltimore [Md.] January 20th 1785

An ardent desire for the Administration of the strictest Right in every Minutia which may fall under any inspection, added to that Respect due the preserver of a Country, influences me notwithstanding my repugnance to intrude, in advising you: That since my Mr Francis Moore Merchant at Baltimore exhibiting of a Testament made by Mrs Savage to you unattested, it has been transmitted to the Executors in Ireland, authenticated there, and by them with a Letter of Attorney remitted to him (now deceased) tho’ not yet come to my hands; from good information whereof, and too Conscious of the Immorality, Capacity and designs of Men, an Apprehension arrises that it probably might have been handed you by the bearer of it from Ireland named William Moore, or others, who may have thought proper to personate my deceased Husband—therefore should much esteem on Account of my friends in Ireland, and least they should presume my Husband or myself neglectfull

of their Interest, and that I may enter into further Enquiry, you wou’d by a single Line, or two, intimate, whether you have received or heard of it; As I expect as soon as the Executors in Ireland are informed of my Husbands Decease, and my Continuation they will send me Letters to act fully—Please to direct under Cover to Zachariah Allen Esqre Baltimore —I have the Honor to be Your Excellency’s Humble and Obedient servant

Hanna Moore

